Citation Nr: 1326474	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for heart disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested and was scheduled for a videoconference at the RO in December 2011.  In October 2011, the Veteran's representative noted that he withdrew that request. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is asserting herbicide exposure due to two incidents in service while serving aboard the USS Chara.  In a notice of disagreement received in March 2011, the representative asserted that munitions and supplies that were on land and exposed to dioxin could have transferred to the Veteran when he restocked and replenished a combat fleet.  The other incident was discussed in an August 2011 statement from a comrade who stated that the ship made a stop in Da Nang to transport someone from the ship to a hospital for treatment.  Responses from the Defense Personnel Records Information Retrieval System (DPRIS), Joint Services Records Research Center (JSRRC) and PIES addressing whether the Veteran was in Vietnam have been received.    

A DPRIS response shows that May 30, 1971 to June 9, 1971 and June 30, 1971 to July 3, 1971 deck logs for the USS Chara were reviewed.  The response also noted that from May 2, 1971 to November 19, 1971, the USS Chara operated out of Subic Bay, Philippines furnishing underway replenishment support services.  The DPRIS response further provided that information regarding duties and assignments requiring the Veteran to go ashore in the Republic of Vietnam may be in his Official Military Personnel File.  

As noted by the Veteran's representative in April 2012, the Veteran asserted that the review of the deck logs was incomplete.  In other words, deck logs from between June 9, 1971 and June 30, 1971, and from July 3, 1971 onward were not examined.  It was requested that if deck logs were unavailable, such should be noted in the record.  The Veteran also requested that this complete personnel file be associated with his claims file. 

Additionally, there are outstanding medical records.  In August 2004, the RO sent a second request to the Veteran's primary care physician, Luke B. Chen, M.D. asking for either a letter detailing dates of any examination or treatment, findings or diagnoses or for treatment records.  Dr. Chen sent a September 2004 letter.  VA treatment records indicate subsequent treatment by Dr. Chen.  Those records should be obtained.  In addition, treatment records from Doria A. Scortichini, M.D. of Rochester General Hospital were received in June 2004; however, it appears the Veteran received additional treatment from that physician.  Updated records should be associated with the Veteran's claims file.  The October 2004 VA treatment record also shows that the Veteran was seen at the Geneva Emergency Department.  Records from this private medical facility are not of record.  Furthermore, an April 2011 VA treatment record shows documents from Clifton Springs were scanned.  It is unclear to the Board what this information contains.  To be sure, the scanned document should also be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for heart complaints since service.  After securing the necessary release, the obtain these records and any treatment records Dr. Chen and Dr. Scortichini, the Geneva Emergency Department, and the scanned document from Clifton Springs mentioned in the April 2011 VA treatment report.  

2.  Obtain and review deck logs of the USS Chara from between June 9, 1971 and June 30, 1971 and from July 3, 1971 onward.  Appropriate action should further be taken to associate the Veteran's military personnel file with the claims file.  If any of the records are unavailable, such should be noted in the record.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


